Title: To George Washington from Robert R. Livingston, 4 February 1795
From: Livingston, Robert R.
To: Washington, George


        
          Dear Sir
          NewYork 4th Feby 1795.
        
        The favourable reception you were pleased to give to the first part of the transactions of the incorporated society for promoting agriculture arts & manufactures induces me to beg your acceptance of a vol: containing that & the second part. In this you may find some new ideas on agriculture & on the subject of luzerne more experiments than have before been published in America or Great Britain. As I am fully persuaded that this grass will be an important acquisition to the southern States I take the liberty to recommend these experiments to your consideration when the recess of Congress shall afford you an opportunity of examining them with some degree of leeasure amidst the shades of Mount Vernon.
        permit me Sir to offer my sincerest wishes for your health & happiness whether in that peaceful & pleasing retreat you meditate on rural improvements, or in the busy world sacrafice that enjoyment to the nobler pleasure of succesfully serving a grateful country. I have the honor to be Dear Sir with the greatest respect & the sincerest attatchment Your Most Obt hum: Servt
        
          Robt R. Livingston
        
      